DETAILED ACTION
Response to Amendment
Applicant’s amendment filed July 25, 2022. Claims 2-17 new. Claims 1-17 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims  in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim limitation ““means for comparing”, “means for calculating”, “means for attaching”, “means for receiving”, “means for determining”, “means for comparing”,  “means for periodically”,  “electronics module”, and “means for wirelessly transmitting” in claims 1, 4-5, 7 and 10-14” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
In Para [008], means for attaching to mount the electronics module
In Para [010], means for receiving a wireless wake-up signal
In Para [013], means for periodically measuring temperature  and pressure
In Para [016-0017], means for comparing stored tire pressure.
In Para [016], means for transmitting the lowest measured tire pressure value
In Para [016], means for comparing stored tire pressure
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 4-5, 7 and 10-14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
            However, a review of the specification shows that the written description did not adequately disclose the corresponding structure that perform the functions. 
Therefore, claims 1, 4-5, 7 and 10-14 are indefinite.
            Claims 2-3, 6, 8-9 and 15-17 are rejected due to their dependency. 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 4-5, 7 and 10-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In Para [008], means for attaching to mount the electronics module
In Para [010], means for receiving a wireless wake-up signal
In Para [013], means for periodically measuring temperature  and pressure
In Para [016-0017], means for comparing stored tire pressure.
In Para [016], means for transmitting the lowest measured tire pressure value
In Para [016], means for comparing stored tire pressure
Therefore, claims 1, 4-5, 7 and 10-14 are rejected.
  Claims 2-3, 6, 8-9 and 15-17 are rejected due to their dependency. 
Claim Rejections - 35 USC § 103
8.       The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.       This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
11.       Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas (US 2007/0279203 A1) (hereinafter Thomas) in view of Hakanen (US 2002/0030592 A1) (hereinafter Hakanen).

Regarding claim 1, Thomas discloses a direct tire data collection and communication device adapted for use in combination with a pneumatic vehicle tire (FIG. 5, tire monitoring system 500, tire 502, tire sensor module 504, tire rim 508, laptop computer 512, a PDA 514, etc, paragraph 0023, sensors to determine tire temperature, pressure, tire loading, flat spots, tire re-tread de-lamination, tire defects, foreign objects in tires (e.g., a nail), tire failure, and the like), said device comprising:
a tire-mounted electronics module comprising a microcontroller (FIG. 2, tire sensor module 504, central control unit 204), and at least one fire sensor in electronic communication with said microcontroller and capable of measuring at least one operational property of the vehicle tire (paragraph 0040, tire sensor module acquire one or more tire parameters (e.g., a tire pressure), and transmit tire data to central control unit 204, paragraph 0051, tire sensor 502 communicate with control unit 516 mounted on vehicle, control unit 510 laptop computer 512, a PDA 514, etc);
said microcontroller comparing the measured operational tre property to a predetermined threshold value (para 0026, comparing thermal signature from tire sensor to identify location of thermal signature, para 0053-54, compare temperatures from sensors on TSM 506 mounted inside tire on rim, algorithm used to make various calculations to compensate conditions, by taking average or comparative readings, para 0069, identifying whether under inflation or over inflation condition exists in tire (i. e., positive/negative tire condition), para 0030, measurements determined tire performance degraded to predetermined threshold);
a temperature label adapted to change appearance at predetermined temperature of the vehicle tire (paragraph 0070-0071, algorithm used to evaluate changes in average tire parameters for predetermined period of time (i. e., negative tire safety condition), algorithm of control unit 516 compare average distance determined by sensors, if average distance has decreased beyond a predetermined average distance and average distances (i. e., from accumulated distance) increase beyond a given average distance algorithm determine that an over-inflation occurred),
said microcontroller calculating accumulated travel data of the vehicle tire while in the negative tire safety conditions (paragraph 0070-0071, algorithm used to evaluate changes in average tire parameters for predetermined period of time (i. e., negative tire safety condition), paragraph 0052-54, controller unit compare (real time) sensors data on the TSM 506 mounted on tire, sensors measure temperature, distance, etc., and data utilized with algorithm (i. e., from accumulated data) to determine tire under-inflation, tire over-inflation (i. e., positive tire safety condition and negative tire safety condition), tire flat spots, the like (i. e., negative tire safety condition), algorithm used for various calculations to compensate tire conditions (i. e., calculates accumulated travel data of the vehicle tire while in negative tire safety condition); and
a transmitter for transmitting said travel data to an electronic remote terminal (paragraph 0055, determining tire pressure, tire balance, other tire parameters with sensors, paragraph 0051, tire sensor module 502 communicate with external control unit 510, computer 512, PDA 514, etc).
Thomas discloses identifying whether under inflation or over inflation condition exists in a tire, paragraph 0030, measurements determined tire performance degraded to predetermined threshold level [0069 and 0030] and fails to threshold value defining a positive tire safety condition and a negative tire safety condition.
In analogous art, Hakanen discloses threshold value defining a positive tire safety condition and a negative tire safety condition (para 0031-0033, calculation to compensate pressure parameter with temperature parameter, or any other measured parameters (i. e., negative tire safety condition), measured parameter passes predetermined threshold, pressure of the tire would exceed a given high pressure and thereby increases the likelihood that there would be a blow-out i.e., falling below a pressure level, generate warning, over inflation, i.e., pressure passed upper threshold, generate immediate alarm, para 0055-56, whenever the pressure drops below alarm threshold, or exceeds a high alarm threshold (i. e., positive tire safety condition and a negative tire safety condition), a pressure well above acceptable operating pressure of tire, generates alarm, para 0074, CPU 106 to calculate parameters that represent measured or monitored operational characteristics of tires].
Therefore, it would have been obvious to one of ordinary skill in the art to modify teaching of sensors to facilitate efficient and reliable measurement and communication of tire parameters in tire monitoring systems disclosed by Thomas to effectively monitor operational characteristics of tires for pressure of vehicle for drops below an alarm threshold, or exceeds a high alarm threshold as taught by Hakanen to monitor alarm thresholds and output alarm signal to mobile communicator as long as alarm condition persists so that overall operational characteristics of  tires of vehicle can readily be conveyed to operator [Hakanen, para 0056].
Regarding claim 2, Thomas discloses the direct tire data collection and communication device according to claim 1, wherein said at least one operational tire property is selected from a group consisting of tire temperature, tire pressure, and rotational movement (paragraph 0055, determining tire pressure, tire rotation speed, tire balance, other tire parameters with sensors, paragraph 0027, tire data includes, but is not limited to, temperatures, pressures, positions, velocities, accelerations, torques).
Regarding claim 3, Thomas discloses the direct tire data collection and communication device according to claim 1, wherein said tire-mounted electronics module comprises non-volatile memory for electronically storing the operational tire property (paragraph 0026-0027, data stored in control unit's memory, tire sensor modules (TSM) 102 with storage memory 104 associated with control unit 106).
Regarding claim 4, Thomas discloses the direct tire data collection and communication device according to claim 1, and comprising means for attaching said tire-mounted electronics module to an inside of the vehicle tire (Fig. 5, paragraph 0051, tire sensor module 504, for example, mounted inside the tire on the tire rim 508).
Regarding claim 5, Thomas discloses the direct tire data collection and communication device according to claim 4, wherein said means for attaching comprises an assembly bolt designed to mount said electronics module to a proximal end of a tire valve stem, and defining a longitudinal through-bore enabling fluid communication of the valve stem and an interior chamber of the vehicle tire (paragraph 0004, tire temperature sensor(s) and radio frequency (RF) transmitters are mounted inside and in contact with each tire, typically adjacent the inflation valve stem, paragraph 0038, sensor module mounted proximate to the tire assembly).
Regarding claim 6, Thomas discloses the direct tire data collection and communication device according to claim 1, and comprising a battery for supplying an operational voltage to said tire-mounted electronics module (paragraph 0048, control unit components can be coupled to the vehicle battery via a voltage regulator 432, paragraph 0027, sensor module 102 comprises a battery that is operable to provide power to various tire sensor module components).
Regarding claim 7, Thomas discloses the direct tire data collection and communication device according to claim 6, and comprising means for receiving a wireless wake-up signal to selectively activate said battery, and thereby supply the operational voltage to said tire-mounted electronics module (paragraph 0037, sensor module 102 to awaken from a low power mode, acquire tire data, and transmit such tire data back to the central control unit 106, paragraph 0063, periodic wake-up and check for a change in conditions may be performed at any predetermined time interval, paragraph 44-45, TSM controller 408 that can be operably joined to, re-chargeable battery 410, tire sensor module 402 employed in the tire monitoring system 400 operable to go into a conservation power mode, wherein power draw on battery 410).
Regarding claim 8, Thomas discloses the direct tire data collection and communication device according to claim 1, wherein said electronics module comprises a plurality of integrated sensors selected from a group consisting of pressure sensor, temperature sensor, acceleration sensor, and battery voltage sensor (paragraph, 0027, temperature sensor to measure tire parameter (in one example, tire temperature), tire data includes, but is not limited to, temperatures, pressures, positions, velocities, accelerations, torques, angles, paragraph 0027, sensor module 102 comprises a battery operable to provide power to various tire sensor module components).
Regarding claim 9, Thomas discloses the direct tire data collection and communication device according to claim 1, and comprising a module identifier transmitted at each transmission of said travel data to the remote terminal (paragraph 0058, tire sensor module 402 transmits a unique identification signal that identifies the respective TSM 402, paragraph 0065, transmit identification signal that identifies the central control unit 404 and a unique vehicle identification code associated with vehicle the central control unit is mounted on, unique vehicle identification code transmitted).
Regarding claim 10, Thomas discloses the direct tire data collection and communication device according to claim 1, wherein said electronics module comprises means for periodically measuring temperature and pressure within an interior chamber of the vehicle tire during rotational movement of the vehicle tire (paragraph 0001, sensors to facilitate measurement of tire parameters in tire monitoring systems, paragraph, 0027, temperature sensor to measure tire parameter (in one example, tire temperature), tire data includes, temperatures, pressures, positions, velocities, accelerations, torques, angles, paragraph 0029, tire parameter sensor acquires tire data in predetermined time interval, sensor periodically activate, paragraph 0063, periodically awakening and checking if vehicle condition (e.g., speed) changed which is performed at predetermined time interval).
Regarding claim 11, Thomas discloses the direct tire data collection and communication device according to claim 1, and comprising means for determining a minimum pressure value in the vehicle tire occurring from a previous static measurement to a present static measurement (paragraph 0048, controller 424 send an update or warning alert, paragraph 0062, control unit transmits back updated time/date information that dictates the next predetermined time interval, paragraph 0053, compare (real time) temperatures from the IR sensors on the TSM 506).
Regarding claim 12, Thomas discloses the direct tire data collection and communication device according to claim 1, and comprising means for determining a maximum temperature value in the vehicle tire occurring from a previous static measurement to a present static measurement (paragraph 0073, compares the current tire (e.g., at average running conditions) average thermal profile for the left front tire with the stored average mapped thermal profile).
Regarding claim 13, Thomas discloses the direct tire data collection and communication device (FIG. 5, tire monitoring system 500, tire 502, tire sensor module 504, tire rim 508, laptop computer 512, a PDA 514, etc, paragraph 0023, sensors to determine tire temperature, pressure, tire defects, foreign objects in tires (e.g., a nail), tire failure, and the like) according to claim 1, and further comprising: 
means for periodically measuring temperature within an interior chamber of the vehicle tire at predetermined intervals during rotational movement of the vehicle tire (paragraph 0069, identifying whether under inflation or over inflation condition exists in a tire, para 0030, measurements determined tire performance degraded to predetermined threshold level, paragraph 0070-0071, algorithm used to evaluate changes in average tire parameters for predetermined period of time (i. e., negative tire safety condition)); 
non-volatile memory for electronically storing the measured tire temperature (paragraph 0026-0027, data stored in the central control unit's memory); 
means for comparing the stored tire temperature to subsequent tire temperature measurements to determine a highest measured tire temperature value (paragraph 0053-54, compare temperatures from sensors on TSM 506 mounted mounted inside tire on tire rim, algorithm used to make various calculations to compensate conditions, by taking average or comparative readings, paragraph 0069, identifying whether under inflation or over inflation condition exists in a tire (i. e., positive/negative condition), paragraph 0030, measurements determined tire performance degraded to predetermined threshold); and 
means for wirelessly transmitting the highest measured tire temperature value to the remote terminal (paragraph 0051, tire sensor module 502 communicate with central control unit 516 mounted on a vehicle, an external control unit 510 discussed supra, a laptop computer 512, a PDA 514, etc).
Regarding claim 14, Thomas discloses the direct tire data collection and communication device (para 0023, sensors to determine tire temperature, pressure, tire defects, tire failure, and the like) according to claim 1, and further comprising: 
means for periodically measuring tire pressure within an interior chamber of the vehicle tire at predetermined intervals during rotational movement of the vehicle tire (para 53, compare temperatures from sensors on TSM mounted inside tire on tire rim); 
non-volatile memory for electronically storing the measured tire pressure (paragraph 0026-0027, data stored in central control unit's memory); 
means for comparing the stored tire pressure to subsequent tire pressure measurements to determine a lowest measured tire pressure value (paragraph 0023, sensors to determine tire temperature, pressure, tire loading, flat spots, tire re-tread de-lamination, tire defects, tire failure, and the like, paragraph 0053-54, compare temperatures from sensors on TSM 506 mounted inside tire on tire rim, algorithm used to make various calculations); and
 means for wirelessly transmitting the lowest measured tire pressure value to the remote terminal (paragraph 0051, tire sensor module 502 communicate with external control unit 510 discussed supra, computer 512, PDA 514, etc).
Regarding claim 15, Thomas discloses the direct tire data collection and communication device according to claim 1, wherein said accumulated travel data comprises an accumulated distance traveled by the vehicle tire while in the negative tire safety condition (para 0069, identifying whether under inflation or over inflation condition exists in tire (i. e., positive or negative tire condition).
Regarding claim 16, Thomas discloses the direct tire data collection and communication device according to claim 1, wherein said accumulated travel data comprises an accumulated duration of travel by the vehicle tire while in the negative tire safety condition (paragraph 0070-0071, algorithm used to evaluate changes in average tire parameters for predetermined period of time (i. e., negative tire safety condition), algorithm of control unit 516 compare average distance determined by sensors, if average distance has decreased beyond a predetermined average distance and average distances (i. e., from accumulated distance) increase beyond a given average distance algorithm determine that an over-inflation occurred).
Regarding claim 17, Thomas discloses the direct tire data collection and communication device according to claim 1, wherein said accumulated travel data comprises an accumulated distance traveled by the vehicle tire while in the negative tire safety condition, and an accumulated duration of travel by the vehicle tire while in the negative tire safety condition (paragraph 0052-54, controller unit compare (real time) sensors data on the TSM 506 mounted on tire, sensors measure temperature, distance, etc., and data utilized with algorithm (i. e., from accumulated data) to determine tire under-inflation, tire over-inflation (i. e., positive tire safety condition and negative tire safety condition), tire flat spots, the like (i. e., negative tire safety condition), algorithm used for various calculations to compensate tire conditions (i. e., calculates accumulated travel data of the vehicle tire while in negative tire safety condition).
Response to Arguments
12.        Applicant's arguments filed July 25, 2022 have been fully considered but they are not persuasive. 
          On page 7, lines 7-9, the applicant argues that the reference(s) do not teach or even suggest identify this element in the cited art and, the Examiner has failed to satisfy his burden of establishing a prima facie case of obviousness as to original independent Claim 1.
          The examiner respectfully disagrees and points out that the Thomas teaches as in FIG. 5, tire monitoring system 500, tire 502, tire sensor module 504, tire rim 508, laptop computer 512, a PDA 514, etc, and, sensors to determine tire temperature, pressure, tire loading, flat spots, tire re-tread de-lamination, tire defects, foreign objects in tires (e.g., a nail), tire failure, and the like [0023], and compare with  sensors data on TSM 506 mounted mounted inside tire on tire rim, algorithm used to make various calculations to compensate conditions, by taking average or comparative readings [0053-0054], and identifying whether under inflation or over inflation condition exists in a tire (i. e., positive/negative tire condition), and controller unit compare (real time) sensors data on the TSM 506 mounted on tire, sensors measure temperature, distance, etc., and data utilized with algorithm (i. e., from accumulated data) to determine tire under-inflation, tire over-inflation (i. e., positive tire safety condition and negative tire safety condition), tire flat spots, and the like (i. e., negative tire safety condition), If distance from TSM 504 increases, tire inflated, and if distance is less, tire under inflated and algorithm used for various calculations to compensate tire conditions (i. e., calculates accumulated travel data of vehicle tire while in the negative tire safety condition, paragraph 0030, measurements determined tire performance degraded to predetermined threshold [0069], and tire monitoring system includes a plurality of tire sensor modules, employing contactless sensors [Abstract], and 
Hakanen teaches as in Fig. 9, calculation to compensate pressure parameter with temperature parameter, or any other measured parameters (i. e., negative tire safety condition), measured parameter passes predetermined threshold, pressure of the tire would exceed a given high pressure and thereby increases the likelihood that there would be a blow-out i.e., falling below a pressure level, generate warning, over inflation, i.e., pressure passed upper threshold, generate immediate alarm [0031-0033] and, the pressure drops below an alarm threshold, or exceeds a high alarm threshold (i. e., positive tire safety condition and a negative tire safety condition), a pressure well above acceptable operating pressure of tire, generates alarm [0055-0056] and, CPU 106 to calculate parameters or quantities that represent measured or monitored operational characteristics of tires [0074].
Additionally the examiner respectfully disagrees and points out that there is enough objective reason to combine the reference of Thomas (US 2007/0279203 A1) and Hakanen (US 2002/0030592 A1) to establish a prima facie case of obviousness as Thomas (US 2007/0279203 A1) teaches systems and methods of employing contactless sensors to facilitate efficient and reliable measurement and communication of parameters such a tire parameters in tire monitoring systems  (paragraph 001 and Abstract) and Hakanen (US 2002/0030592 A1) teaches vehicle having at least one tire, a system for monitoring the operational characteristics of said tire comprising: sensor means in working relation with said tire for monitoring the operational characteristics of said tire; tire transceiver means working cooperatively with said sensor means for outputting one signal representative of the operational effectiveness of said tire (Abstract)  which is same as Applicant’s invention as to a method for communicating data between a vehicle tire and a remote computing device and capable of measuring at least one operational property of the vehicle tire (Applicant’s Abstract). 
Motivation to combine the teaching of Thomas (US 2007/0279203 A1) and Hakanen (US 2002/0030592 A1) is sufficient to establish a prima facie case of obviousness as we must look not only into the field of endeavor, but also into the purpose or problem addressed. The instant application is directed not just to tire data collection and communication device is adapted for use in a pneumatic vehicle tire but how electronics module calculates accumulated travel data of the vehicle tire while in the negative tire safety condition.
Therefore, Motivation to combine the teaching of Thomas (US 2007/0279203 A1) and Hakanen (US 2002/0030592 A1) are pertinent to the claimed invention and thus is sufficient to establish a prima facie case of obviousness to the claimed invention. 
Thus, Thomas (US 2007/0279203 A1) and Hakanen (US 2002/0030592 A1) disclose the applicant’s whole invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689